Title: To Alexander Hamilton from John Brown, 28 July 1793
From: Brown, John
To: Hamilton, Alexander



Banks of Ohio four miles above themouth of Great Miami July 28th. 1793
Sir,

The first of this instant I met General Wilkeson at head Quarters. He ask’d me if I had receiv’d a letter from you I answered him in the negative he seemed Surprised & Says you certainly have. I assured him I had not he then called his Aid and ask’d him who he gave the letter to (mentioning the one directed to me). Mr. Wade told the Genl. he had given it to the Quarter Master Generals Boatmen (who was often going down the Ohio by my Place & up the Great Miami to Fort Hamilton). The Genl. ask’d if he knew the man he gave the letter to. He said he did not. The Genl. was very angry at his non-attention.
I then Proceeded to trace up the letter if Possible & on inquiry found it had gone to Lexington (in Kentoucke) for Mr. John Brown, Member of Congress & heard the mistake was there known. I have since made farther inquiery but to no Purpose.
I Presume it was in answer to a letter I wrote you last January favour’d by the Honl. J. C. Symmes Esqr. Your Condesention in answering it I Esteem as an Honor done me, & take this Oppertunity to let you know of my disappointment.
Publick Prints will anticipate any news I can Write from this Quarter.
I am Sr.   with great Esteem   Your most Obedt. Humbl Sert

John Brown
Col. Alexr. Hamilton.

 